Citation Nr: 1101706	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for degenerative arthritis with 
subluxation of the left first carpometacarpal joint (claimed as 
left hand) due to dog bite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the New York, New York, RO.

The Veteran provided testimony at a September 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.


FINDINGS OF FACT

The competent and probative evidence is in approximate balance as 
to whether the Veteran's current disability of the left first 
carpometacarpal joint was caused by a dog bite in active military 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
degenerative arthritis with subluxation of the left first 
carpometacarpal joint was incurred in active service.  
38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, 
additional discussion of those procedures is unnecessary as any 
defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran in this case contends that his arthritis with 
subluxation of the left first carpometacarpal joint was caused by 
a dog bite incurred during active service.  Specifically, he 
testified at the September 2010 Board hearing that, in October 
1969, he was bitten by a German shepherd on the left hand.  He 
was seen at the medical clinic and given a limited duty physical 
profile until he was discharged.  The Veteran said that the hand 
did not bother him again until 30 years later, when he first 
sought treatment for it.  

The Veteran's DD Form 214 lists his Military Occupational 
Specialty (MOS) as a light weapons infantryman and indicates that 
he completed training as a dog handler.  Additionally, his 
service treatment records (STRs) show that he was treated for a 
dog bite in October 1969, although the notes indicate that there 
was a superficial laceration to the left elbow.  The Veteran 
testified at the 2010 hearing that the incorrect site of the bite 
was recorded in service, and that the note referred to the bite 
to the left hand.  An April 1970 physical examination report was 
negative for any manifestation of hand joint problems, as was the 
October 1970 separation examination report.  

Following separation from service, the first documentation of 
carpometacarpal joint problems is in a November 2005 treatment 
note of Dr. P.A.K.  The note indicates that the Veteran 
complained of first carpometacarpal joint pain, and the doctor 
assessed osteoarthritis.  He received an injection to the joint.  
Dr. P.A.K. administered another injection in March 2006.  

A March 2007 note documents effusion and aching of the first 
carpometacarpal joint and a history of an old bite by a dog in 
service in Vietnam.  Another injection was given.  A May 2007 
note indicates pain and swelling over the area where he was 
bitten by a dog in Vietnam.  

The Veteran was afforded a VA examination in May 2007.  The 
examiner reviewed the claims file and noted the October 1969 dog 
bite documented in his service records.  The Veteran said that 
possibly in August 1970 (the best that he could recall), while 
disembarking from a helicopter, he was trying to control a dog 
and was bitten in the left thumb.  Currently, he had intermittent 
pain with loss of strength, increasing over the last 2 years.  He 
had received cortisone injections every 9 months over the last 2 
years.  He had flare-ups of pain once a week at a level of 10 out 
of 10 in severity.  On physical examination, the examiner noted a 
nontender scar on the dorsal aspect of the left thumb between 1 
and .5 centimeters long.  There was swelling of the 
carpometacarpal joint of the left thumb, with a positive grind 
test.  There was slight atrophy, with slightly weaker opposition 
strength compared to the right thumb.  Range-of-motion tests were 
conducted. 
X-rays revealed degenerative arthritis with subluxation of the 
left carpometacarpal joint.  Considering that the claimed dog 
bite was not substantiated by the Veteran's service records (as 
his records indicated a bite to the elbow and not to the hand), 
the examiner opined that the degenerative arthritis of the 
basilar joint with subluxation was not caused by or the result of 
the documented dog bite in October 1969.  

The Board appreciates the thorough nature of the VA examination 
reported above.  However, based on the entire evidentiary record 
the Board finds that, despite the negative opinion of the 
examiner, service connection for arthritis of the left first 
carpometacarpal joint is warranted.  

The Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his current 
pain and other experienced symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has 
held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such as a 
diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit commented that competence 
to establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's hand pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Veteran is also competent to describe 
the dog bite in service, and his having been trained as a 
military dog handler lends credibility to that assertion.  The 
Board also finds his statements regarding his hand pain and the 
in-service dog bite to be credible.  Specifically, it is 
plausible that the location of the dog bite was recorded 
incorrectly in 1969, and the Veteran's sworn testimony that he 
was bitten on the left hand is credible.  Moreover, although 
there was a 30-year period between the dog bite and the inception 
of pain in the area of the bite, the records of Dr. P.A.K. imply 
a relationship between the in-service dog bite and the Veteran's 
current symptoms of pain, as the notes describe pain and swelling 
in the same area of the bite.  
  
Thus, considering the statements of the Veteran, as well as the 
competent medical evidence of record, the Board will resolve 
reasonable doubt in the Veteran's favor and grant the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.304(f)(3); Gilbert, 1 
Vet. App. at 53 (1990). 


ORDER

Service connection for degenerative arthritis with subluxation of 
the left first carpometacarpal joint (claimed as left hand) due 
to dog bite, is granted.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


